Case 8:18-cV-03065-P.]I\/| Document 1 Filed 10/05/18 Page 1 of4 `

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

EDWARD FENWICK, ETAL., *
*
Plaintiff, *
*
v * Civil No.
*
U.S. DEPT. HHS SECRETARY, ETAL. *
*
Defendant(s). *
*********
NOTICE OF REMOVAL

Alex M. Azar II, Secretary of the United States Department of Health & Human Services
(“Agency”), by and through his counsel, Robert K. Hur, United States Attorney for the District
of Maryland, and Sarah Marquardt, Assistant United States Attomey for said District,
respectfully represents that:

l. The Agency is a named defendant in the above-captioned civil action now
pending in the Circuit Court of Maryland for Saint Mary’s County, Case No. C-l 8-CV-l 8000-
275. Copies of all processes, pleadings, and orders received by Defendant United States
Department of Health & Human Services Secretary in such action are attached hereto and
marked as Exhibit l.

2. The Plaintiff originally filed this state-court action in the Dis_trict Court of
Maryland for Saint Mary’s County on May 1, 2018, Case No. D-O43-CV-18-01168. The
Agency was served with the summons in Case No. D-043-CV-18-01168 on or about July 13,

2018. The Amended Complaint was not attached to the summons.

Case 8:18-cV-03065-P.]I\/| Document 1 Filed 10/05/18 Page 2 of 4

3. The United States Attorney’s Ofiice requested a copy of the Amended Complaint
in Case No. D-043-CV-18-01168 from the District Court for Saint Mary’s County and received
it on August 14, 2018. Thereaiter, the Agency filed a Notice of Removal of the District Court
for Saint Mary’s County action, Case No. D-O43-CV-18-01168. See Notice of Removal, ECF
No. 1 in Case No. l:lS-cv-0-2739-CCB.

4. Undersigned counsel subsequently leamed, through communication with Plaintiff,
that the action had been transferred to the w Court for Saint Mary’s County given the fact
that the request for relief was over the monetary jurisdictional limits of the district court.

5 . The United States Attorney’s Offlce requested a copy of the Circuit Court Hle,
and received the tile on September 25, 2018. The Circuit court file (Case No. C-18-CV-18000-
275) was identical to the District Court for Saint Mary’s County file (Case No. D-043-CV-18-
01168), the only difference being that the lawsuit had been assigned a new case number after
being transferred out of the District Court for Saint Mary’s County.

6. Hence, the United States now files this Notice of Removal of Case No. C-l 8-CV-
18000-275 (which began as a District Court for Saint Mary’s County action, Case No. D-043-
CV-18-01168, and subsequently removed to the U.S. District Court for the District of Maryland,
Case No. l:lS-cv-0-2739-CCB). This Notice of Removal is timely in that it is being filed within
thirty days of receipt of the lawsuit from the Circuit Court for Saint Mary’s County.

7. As of this flling, the United States Attomey for the District of Maryland has no
notice that the United States Attorney General has been served process in this action,

8. Although the lawsuit is ambiguous, it appears that the pro se Plaintiff is seeking

relief for damages relating to the government’s Medicare subrogation rights.

Case 8:18-cV-03065-P.]I\/| Document 1 Filed 10/05/18 Page 3 of 4

9. The above-captioned action is one which may be removed to this Court because
Plaintiff has named a federal agency, the United States Department of Health & Human Services
Secretary, as a Defendant. See 28 U.S.C. § l442(a)(l).

lO. Section l442(a)(l) provides for a “broad” grant of removal jurisdiction and is not
given a “narrow, grudging interpretation.” Nationwi`de Invesrors v. Mil!er, 793 F. 2d 1044, 1046
(9th Cir. 1986} (citing i/V.illingham v. Morgan, 395 U.S. 402, 407' (1969)).

WHEREFORE, this action now pending in the Circuit Court for Saint Mary’s County,

Case No. C-lS-CV-l 8000-275, is properly removed

Respectfully submitted,

Robert K. Hur
United States Attomey

By:

 

Sarah Marquardt (/
Assistant United States Attomey

36 South Charles Street
Fourth Floor

Baltimore, Maryland 2 120 l
Tel: 410-209-4800

Fax: 410-962-2310

sarah.marguardt@usdoj.gov

This Notice of Removal has been signed pursuant to Rule ll, Federal Rules of Civil Procedure.

%%

Sarah Marquardt
Assistant United States Attomey

Case 8:18-cV-03065-P.]I\/| Document 1 Filed 10/05/18 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this Sth day of October, 2018, a copy of the foregoing

Notice of Removal was sent, first class mail, postage prepaid, to:

Regina Fenwick
4827l Hillside Drive
Lexington, MD 20653

Edward Fenwick
48271 Hillside Drive
Lexington, MD 20653

Fenwick Stakeholder
48271 Hillside Drive
Lexington, MD 20653

Pro Se Plaintl'jjfs'

Jessica Toye
22745 Maple Road
Lexington, Park, MD 20653

Regina Fenwick
48271 Hillside Drive
Lexington, MD 20653

Edward Fenwick

48271 Hillside Drive

Lexington, MD 20653
Defendants

Sarah Marquardt L'/
Assistant United States Attomey

